Citation Nr: 9903750	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

2.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  Service in Vietnam is indicated by the evidence of 
record.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for hearing loss disability in 
September 1986, and most recently denied service connection 
for headaches in June 1988.  

The veteran again applied for service connection benefits for 
headaches and hearing loss disability in August 1996, and he 
also claimed service connection for neuropathy of the hands 
and face due to Agent Orange exposure.  In April 1997, the RO 
denied the claims, and the veteran appealed.  

During a videoconference hearing before the undersigned in 
November 1998, the veteran withdrew his appeal with respect 
to the claim for service connection for neuropathy of the 
hands and face due to Agent Orange exposure, and he provided 
testimony regarding the headache and hearing loss claims.  

The issue of entitlement to service connection for hearing 
loss is the subject of the remand section of this decision.  


FINDINGS OF FACT

1.  The RO last denied service connection for headaches in 
June 1988, and notified the veteran of its decision at that 
time and of his right to appeal.  He did not file a timely 
appeal.  

2.  Since the June 1988 RO decision, evidence regarding 
headaches which bears directly and substantially upon the 
specific matters under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has not been submitted.


CONCLUSIONS OF LAW

1.  The June 1988 RO decision which denied service connection 
for headaches is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1998).

2.  Since the RO's June 1988 decision, no new and material 
evidence has been received, and the claim of entitlement to 
service connection for headaches is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for headaches.  

Preliminary matter

The veteran has contended that certain of his service records 
are missing from the file and that efforts should be made by 
VA to locate them.  The Board has given the veteran's 
statements careful consideration and has concluded that no 
further efforts need be taken with respect to the allegedly 
missing records.  

First, both the service medical records and the service 
personnel records of which the veteran speaks already appear 
to be in his claims folder.  Next, it does not appear that 
any of the veteran's service medical records were destroyed 
in the July 1973 National Personnel Records Center fire.  
That fire affected records stored there for Army veterans who 
served between 1911 and 1960 [see VA Veterans Benefits 
Administration Circular 21-88-12 (May 26, 1989)].  Moreover, 
in April 1974, VA requested the veteran's service medical 
records.  The request response indicates that available 
requested health records and service entrance and discharge 
examination records were forwarded.  They are reported in 
part below.

It has been indicated that all of this veteran's available 
service medical records were forwarded to the RO in April 
1974, fire-related service has not been indicated on the 
records request response, and the veteran's service medical 
records have no char marks or other indications to suggest 
that any are missing that need to be found.  The medical 
reports reflecting treatment he mentions appear to be of 
record.  

Moreover, the Court of Veterans Appeals (Court) has stated 
that a "presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  
While Ashley dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that statements such as the ones from this 
veteran, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  

Despite the veteran's assertions or beliefs, the bottom line 
is that the presumption of administrative regularity has not 
been rebutted, that it further appears that all of the 
veteran's available service medical records and service 
personnel records are of record.

There is no showing how morning reports or sick reports would 
further the veteran's claims.  Moreover, morning and sick 
reports do not as a rule contain diagnoses or indicate what 
was treated.  It is already evident from the service medical 
records that the veteran received the treatment which they 
indicate he received in service.
It appears that efforts have been taken by VA to secure all 
of the veteran's service records and that additional efforts 
along these lines would be futile.

Finally, as will be discussed in greater detail below, the 
outcome of this case hinges in large measure on recent 
medical evidence, or more accurately lack thereof, not on any 
lack of service records.

Law and Regulations

Service connection 

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."  

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998).  Cf. Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new 
and material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
"new and material," the claim must be reopened, and the 
second step in the two-step analysis, evaluating the merits 
of the claim in view of all the evidence, both new and old, 
must be performed.  Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

The "old" evidence

There are no service medical record referring to headaches or 
treatment thereof.  On service discharge examination in March 
1971, the veteran denied having or having had frequent or 
severe headache.  Clinically, his neurologic status was 
normal.  

The veteran filed a claim for service connection for 
headaches in August 1973, reporting his first post-service 
treatment as being VA hospitalization that month, and he was 
hospitalized in the VA hospital he referenced at the time.  
He had been admitted with complaints of a headache which was 
stated by him to have started when he was in Vietnam in 1969.  
He reported that the headache came everyday, that it was 
bifrontal, that there was no radiation, and that it last two 
to three hours and started especially when he was working at 
night.  Aspirin would relieve it.  Detailed neurological 
examination was normal except for mild horizontal nystagmus 
with lateral gaze.  An EEG was normal, as was a brain scan.  
The diagnosis was headache of unknown etiology, possibly 
vascular.  

On VA general medical examination in March 1974, the 
veteran's ear, nose, and throat were normal.  No organic 
disease was found.  A neurology examination was also 
conducted.  The veteran advised the neurologist that his 
headaches began in 1970 in Vietnam, and that there was no 
history of head trauma.  An electroencephalogram showed 
changes since August 1973, namely occasional paroxysms of 
frontal dominant flow activity.  This phenomenon was deemed 
to be a nonspecific abnormality of unclear significance.  
Neurological examination was negative.  The findings at that 
time were insufficient to establish a neurological disorder.  
The diagnosis was no neurological disorder found.  

A June 1974 VA neuropsychiatric examination diagnosed chronic 
headaches, etiology unknown, probably vascular.

In response to the veteran's August 1973 claim for service 
connection for headaches, in September 1974 the RO denied 
service connection for headaches of unknown etiology.  It 
noted that the service medical records were negative for 
diagnosis of a headache disability, and that the separation 
examination was negative for a diagnosis of a headache 
disability.  It noted the normal August 1973 EEG, and that no 
neurological disability was found on VA examination in March 
1974.

On VA treatment in February 1986, the veteran reported having 
been told in 1973 or 1974 that on CT scan, he had a "bad" 
blood vessel in his head.  After neurological evaluation, the 
assessment was probable muscle tension headaches, with 
vascular component.  

In March 1986, the veteran applied to reopen the claim for 
service connection for headaches which he claimed had been 
caused by an aneurysm diagnosed at the 91st evacuation 
hospital in Da Nang, Vietnam, beginning in 1970.  He stated 
that headaches had been treated at the 91st evacuation 
hospital in Da Nang in December 1969, February 1970, and 
March 1970.  

A March 1986 VA treatment record showed that the veteran 
reported a history of headaches for 15 years.  A CT scan was 
normal.  

In September 1986, the RO denied service connection for 
headaches.  The RO  noted that the veteran had presented no 
evidence of treatment for headaches to show service 
connection.  The veteran was notified of that decision and of 
his right to appeal it within one year thereof, and he did 
not appeal.  

A VA neurology evaluation in March 1988 resulted in an 
assessment of chronic tension headaches.  Cranial nerves II 
through XII were intact.  

In June 1988, the RO found that new and material evidence had 
not been received to reopen the claim for service connection 
for headaches.  The RO notified the veteran of its decision 
and of his right to appeal.  He did not appeal.  

The additional evidence

The veteran applied to reopen the claim for service 
connection for headaches in January 1997.  With his 
application, he submitted lay statements from three 
individuals who had served with him in service.  In sum, the 
lay statements reported that the veteran had had headaches 
and hearing loss in service, that the hearing loss caused 
severe headaches, and that the headaches had persisted.  

During a videoconference hearing before the undersigned in 
November 1998, the veteran testified that his headaches began 
in service.  Transcript (T.) at 4.  He further testified that 
his service medical records might have been destroyed in the 
fire at the National Personnel Records Center in St. Louis in 
1973.  He felt that his being in the vicinity of very large 
weapons in service gave him terrible headaches.  T. 4-5.  He 
reported treatment in Ft. Carson, Colorado for his headaches, 
and that there was some confusion even still as to the 
etiology of his headaches.  He stated that a physician at Ft. 
Carson between approximately October 1970 to April 1971 felt 
that he might have had an aneurysm.  There had been 
in-service tests, but never a firm diagnosis.  T. 5-6.  He 
had been hospitalized at the Houston VA hospital in 1973 to 
determine the etiology of his headaches.  He had recently had 
treatment for headaches and strokes, and he had been told by 
VA physicians that they all go together.  T. 7-8.  He could 
not recall ever having been given National Archives Forms 
13055 or 13075 to fill out to attempt to obtain any missing 
records.  T. 10.  He testified that he had been given a job 
as a jeep driver and had been taken out of the field after 
having problems with headaches.  T. 11-12.  

Analysis

The RO originally denied service connection for headaches 
because a headache disability was not diagnosed in service, 
and because a VA examination thereafter was normal and no 
neurological disability was found. 

The Board initially notes that the most recent final RO 
decision was the June 1988 decision described above.  See 
Evans, supra.  Since that decision, additional evidence has 
been presented.  As discussed above, it is the Board's 
responsibility to evaluate such evidence in order to 
determine whether it is new and material and thus serves to 
reopen the veteran's claim.  

Since the RO's most recent unappealed decision on this 
matter, in June 1988, the veteran has submitted no medical 
evidence showing that there is a nexus between the veteran's 
current headache disorder and any incident of service origin.

The veteran in essence has contended that service connection 
is warranted for headaches, as he was treated for them in 
service and continues to have them. 
His contentions are essentially reiterative of contentions he 
has made since the early 1970's and thus cannot be considered 
to be "new".

The lay testimony and lay statements which the veteran has 
submitted concerning the alleged onset of headaches in 
service are cumulative of evidence which was previously 
considered.  More significantly, such lay statements are not 
competent medical evidence concerning the etiology of the 
claimed headache disability.  As lay persons, they lack the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under
38 U.S.C. 5108."

Since each and every element which was missing at the time of 
the last final denial, in particular medical evidence linking 
the claimed headache disability to service, has not been 
submitted with or subsequent to the application to reopen, 
the claim may not be reopened.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The benefit sought on appeal remains 
denied.

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  In Graves v. 
Brown, 8 Vet. App. 522, 525 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

By this decision, the Board is informing the veteran of the 
type of evidence which may be considered to be new and 
material.  For the headache disability claim, evidence to 
reopen the claim could be in the form of an opinion from a 
physician -- preferably one who has reviewed the veteran's 
service medical records and post-service medical records -- 
either that in retrospect, a chronic headache disorder had 
its onset in service and exists to this day, or that the 
currently diagnosed headache disorder is related to some 
incident of service origin or the veteran's service-connected 
psychiatric disorder.

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In Bernard, 
the Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  

In this instance, the RO appears to have addressed the issue 
of new and material evidence in the context of the Court's 
Colvin "reasonable possibility" standard as to new and 
material evidence, which has since been invalidated by Hodge, 
supra.  In the June 1997 statement of the case, however, the 
veteran was provided a copy of 38 C.F.R. § 3.156, which has 
not changed, and he was given the opportunity to present 
evidence and argument with respect thereto.  Moreover, at his 
hearing in November 1998, he indicated that he now understood 
the meaning of new and material evidence, after having had it 
explained to him by his representative, and he was given the 
opportunity, which he did not take advantage of, to submit 
additional evidence within 30 days.  The Board believes that 
the veteran has not been prejudiced by its decision in this 
case.  He has had the opportunity to but has not presented 
evidence which is new and material, under either pre-Hodge or 
post-Hodge jurisprudence.  A remand for the RO to apply Hodge 
would therefore serve no useful practical purpose.  


ORDER

New and material evidence not having been received, the prior 
claim of entitlement to service connection for headaches is 
not reopened.  The benefit sought on appeal remains denied.


REMAND

Factual background

Service medical records showed that the veteran reported that 
his ears felt "funny" in July 1969.  Examination was 
negative.  On evaluation in October 1969, he complained that 
his ears would ring for hours after he fired his weapon.  
In November 1969, he  was referred to the ear, nose, and 
throat clinic of the 91st evacuation hospital.  Such clinic 
found both tympanic membranes to be intact.  Audiometrically, 
he had a mild bilateral neurosensory hearing loss.  Ear plugs 
were prescribed.  

Later in December 1969, audiometric testing was performed.  
Air and bone conduction pure tone thresholds, in decibels, 
were as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
20
20
45
LEFT
20
20
20
45

The test results were consistent.  His hearing was deemed not 
sufficient for a profile.  Both ears were normal as far as 
the tympanic membranes and canals were concerned.  The 
impression was otalgia secondary to noise exposure.  

In September 1986, the RO denied service connection for 
hearing loss.  The RO noted that service medical records 
showed speech reception thresholds in the right ear of zero 
decibels and of five decibels in the left ear, with speech 
discrimination ability of 100 percent in both ears, and that 
they noted a mild to moderate hearing loss in both ears at 
4000 hertz.  It also noted that the veteran had presented no 
evidence of treatment for headaches to show service 
connection.  The veteran was notified of that decision and of 
his right to appeal; he did not appeal them.  

On VA Agent Orange protocol examination in October 1987, the 
veteran complained of mild left ear hearing loss and 
tinnitus, and the impression was mild left ear hearing loss 
and tinnitus.  

In the April 1997 RO decision which the veteran appealed 
concerning his hearing loss disability, the RO considered 
whether new and material evidence had been received to reopen 
the claim for service connection for hearing loss disability, 
and it also considered the provisions of 38 C.F.R. § 3.385 
(1998).  That regulation did not exist when the RO denied the 
veteran's claim in September 1986.  The regulation was 
promulgated in April 1990 with the effective date of 
implementation being May 3, 1990.  55 Fed. Reg. 12348 (Apr. 
3, 1990).  

38 C.F.R. § 3.385 provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least 3 of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

In-service audiometric test results show puretone threshold 
levels which would constitute a disability under 
38 C.F.R. § 3.385 if they are currently present.  Moreover, 
the health care providers in service attributed hearing loss 
to acoustic trauma.  Also, the veteran has asserted 
continuity of symptomatology of hearing loss disability since 
service, including in his hearing testimony.  See 38 C.F.R. 
§ 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997). 

Under Spencer v. Brown, 17 F.3d. 368, 371-2 (1994), Routen v. 
West, 142 F.3d 1434, 1141-2 (Fed. Cir. 1998), Boggs v. West, 
11 Vet App 334, 342 (1998), and Anglin v. West, 11 Vet. App. 
361, 368 (1998), the new regulation, 38 C.F.R. § 3.385, 
creates a new basis for entitlement or a new cause of action.  
The record in this case shows that there is a new claim of 
entitlement to service connection for hearing loss, separate 
and distinct from the claim which was denied in 1986.  
Adjudication of the new claim is not barred by the 
finality/new and material evidence rule.

Furthermore, the facts in this case make this new claim well 
grounded.  Thus, VA has a duty to assist the veteran.  That 
duty in this case involves obtaining an audiometric 
examination to confirm or negate whether the veteran has 
hearing loss disability as defined by 38 C.F.R. § 3.385, and 
obtaining an opinion as to whether the veteran's current 
hearing loss disability is related to his service.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  A VA audiometric examination shall 
be conducted, and its results shall be 
certified in a manner that will enable 
VA adjudicators to determine whether or 
not the veteran currently has hearing 
loss disability within the meaning of 
38 C.F.R. § 3.385.  The examiner should 
review the veteran's service medical 
records, in particular the December 1969 
audiology examination report and the 
events leading up to it, and render an 
opinion, with reasons stated, as to 
whether any current hearing loss is 
related to the veteran's service.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

2.  After ensuring that the above has 
been completed, the RO shall consider de 
novo the matter of service connection 
for hearing loss disability in light of 
the enactment of 38 C.F.R. § 3.385 
subsequent to the RO's September 1986.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on any 
questions at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 16 -


